Franklin App. No. 97APC05-639. On review of order certifying a conflict. The court determines that a conflict exists, as stated in the court of appeals’ Journal Entry dated March 10,1998:
“On motion of appellants, it is the order of this court that the motion to certify the judgment of this court as being in conflict with the judgment of the Ninth District Court of Appeals in Adam v. Bd. of Zoning Appeals of Bath Twp. (July 23, 1997), No. 18144, unreported [1997 WL 423040], is sustained and pursuant to Section 3(B)(4), Article TV, Ohio Constitution, the record of this case is certified to the Supreme Court of Ohio for review and final determination on the following question:
“ ^Whether a finding that an entity provides an essential good or service to the general public is a necessary prerequisite to that entity’s being a public utility exempt from zoning regulation.’”
Sua sponte, cause consolidated with 98-148, infra, and cause held for the decision in 98-46 and 98-94, infra; briefing schedule stayed.